
	

114 HRES 544 IH: Expressing the sense of the House of Representatives that the President should submit any binding and universal agreement on climate change adopted at the Conference of the Parties (“COP21”) of the United Nations Framework Convention on Climate Change to the Senate as a treaty under article II, section 2, clause 2 of the Constitution.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 544
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Yoho (for himself, Mr. Gosar, Mr. Walker, Mr. Benishek, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the President should submit any binding
			 and universal agreement on climate change adopted at the Conference of the
			 Parties (COP21) of the United Nations Framework Convention on Climate
			 Change to the Senate as a treaty under article II, section 2, clause 2 of
			 the Constitution.
	
	
 Whereas the United States is one of 196 countries that are parties to the United Nations Framework Convention on Climate Change (Convention);
 Whereas from November 30 to December 11, 2015, the United States will be participating in the twenty-first session of the Conference of the Parties (COP21) of the Convention in Paris, France;
 Whereas, according to the organizing committee of COP21, the objective of COP21 is to achieve a binding and universal agreement on climate from all countries of the world;
 Whereas statements by United States Special Envoy for Climate Change, Todd Stern, and other United States Government officials indicate that President Obama does not intend to submit the agreement that results from COP21 to the Senate for its advice and consent to ratification of the agreement; and
 Whereas the Constitution clearly states in article II, section 2, clause 2 that the President is empowered to propose and negotiate agreements between the United States and other countries only with the advice and consent of the Senate: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the President should submit any binding and universal agreement on climate change adopted at the Conference of the Parties (COP21) of the United Nations Framework Convention on Climate Change to the Senate as a treaty under article II, section 2, clause 2 of the Constitution.
		
